Case 1:03-cv-09917-LAP-KNF Document 209 Filed 09/23/19 Page 1 of 1

 

GEORGIA M. PESTANA THE CiTy OF NEW YORK
Acting Corporation Counsel ;
LAW DEPARTMEN T JEFFREY 3, DANTOWITZ
100 CHURCH STREET Room 2-121
NEW YORK, NY 10007 Phone: (212) 356-0876

{not for service}

 

 

 
  
    
  

September 23, 2019
VIA ECF
Hon. Loretta Preska vont eT ny
United States District Judge rye Hepes Cry ay
Southern District of New York i| oe
500 Pear! Street ALE SLED
New York, New York ;

 

. yen
r

ep OL noel

eamowmiess were knen ee
peace =

 

Re: LV v, DOE,.03 Civ, 9917:(EP)
Dear Judge Preska:

This office represents Defendants in the above-referenced action.

I write on behalf of both parties to advise the Court that the parties have agreed to
an updated briefing schedule with respect to Plaintiffs’ motion for the appointment of a special
master. In accordance with that schedule, Defendants’ opposition papers are to be filed/served
by October 31, 2019 and Plaintiffs’ reply papers are to

 

 

September 3, 2019 [ECE No. "205}.

Thank you for your consideration of the foregoing,

89 ihe: 1) iy :

i TAGE are mh POW A

PR 1
UKIERD sth THS Wer RIGT JUDGE at'trey S. Datitowit
Assistant Corporation Counsel
a/25 [19

  

cc: All counsel of record
(VIA ECF)

 
